 34DECISIONSOF NATIONALLABOR RELATIONS BOARDWolverine World Wide,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Cases 7-CA-8544 and 7-CA-8544(2)May 22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn January25, 1972,TrialExaminer Alba B.Martin issued the attached Decision in this proceed-ing. Thereafter,the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatWolverine World Wide, Inc., Rockford, Michi-gan, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This case was heard inGrand Rapids, Michigan, on August 18, 19, 20, 1971,pursuant to charges duly filed and served,[ and anamended complaint issued on June 4, 1971. The issueslitigatedwere whether Respondent has refused and nowrefuses to bargain with the certified Union in an appropri-ateunit;whetherRespondent after the certificationunilaterally eliminated certain checker jobs, transferredemployees from the eliminated jobs to jobs as pickers, andlaidoff four pickers;whether after the certificationRespondent unilaterally altered the hours of two hi-lodrivers;whether Respondent discriminatorily suspendedand discharged Nancy Winchel and discriminatorily gavewritten warnings to Christine Powell and Howard VanderMey; and whether Respondent indicated to employees thatitwas engaging in surveillance of its employees' unionThe Unionfiled the chargein Case 7-CA-8544on March 8, 1971, theoriginal chargeinCase 7-CA-8544(2) on April 23,1971, and the firstamended charge in 8544(2) on May 14, 1971activities.The issues involved alleged violations of Section8(a)(5), (3),and (1) of theAct.2 At theclose of the hearing,the parties made short oral summations.After thehearing,Respondent filed a brief which has been duly considered.Upon theentire record in the case and my observation ofthe witnesses, I herebymake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTWolverineWorld Wide, Inc., Respondent herein, is aMichigan corporation with its principal office and place ofbusiness in Rockford,Michigan, and with plants andplaces of business in several other States. Respondent isengaged in the manufacture, sale, and distribution ofpigskin and cowhide products, including shoes and gloves.Respondent's plants in Rockford and Big Rapids, Michi-gan, are the only facilities involved in this proceeding.During calendar year 1970, a representative period,Respondent purchased and caused to be transported anddelivered to its Rockford and Big Rapids plants, goods andmaterials valued in excess of $50,000, directly from pointsoutside the State of Michigan. During the same period,Respondent manufactured, sold, and distributed from itsRockford and Big Rapids plants products valued in excessof $500,000, of which products valued in excess of $50,000were shipped from said plants directly to points locatedoutside the State of Michigan. Respondent admitted, and Ifind, that at all times material herein it has been anemployer engaged in commerce within the meaning ofSection2(2), (6t,and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, is a labor organization withinthemeaning of Section 2(5) of the Act.It isreferred toherein as the Union.III.THE UNFAIR LABOR PRACTICESA.BackgroundFrom the Board's records I hereby take official noticethat this is the third proceeding involving Respondent tocome before the Board in the last several years. In March1969, Trial Examiner Boyls issued a Decision finding thatat its Ithaca,Michigan, plant Respondent had maintainedan unlawful antisolicitation rule; that it had coercivelyinterrogated its employees concerning their union activi-ties,interests, and desires; that it had improperly prohibit-ed its employees from wearing union buttons; that it hadthreatened to close the plant if the Union should becomethe employees' bargaining representative; and that it hadmade statements to employees to convey the impressionthat it was keeping their union activities under surveillance.Respondent complied with the Trial Examiner's Order.On September 30, 1971, in 193 NLRB No. 54, the Boardfound that during the summer of 1970, at itsplants in Big2 "The Act"refers to theNational LaborRelationsAct, as amended, 29U S C Sec151, et seq197NLRB No. I1 WOLVERINE WORLD WIDE, INC.Rapids,Michigan,Respondent engaged in widespreadviolations of Section 8(a)(3) and (1) of the Act. Its unlawfulacts included interrogations, threats, interference with thedistribution of union leaflets, surveillance of a unionmeeting, disparate enforcement of a nonsolicitation rule,condoning the circulation of an antiunion petition,issuance of warnings to employees to discourage supportfor the Union, and the discriminatory discharge of anemployee. Respondent filed a petition for review of thisproceeding on October 6, 1971.All of the incidents in the case at bar, but one, involvedthe Rockford warehouse. A single incident occurred at aBig Rapids plant.B.Respondent's Refusal To BargainIn Case 7-RC-10248, pursuant to a Board Decision andDirection of Election, on January 26, 1971, the Union wonan election in an appropriate unit and was certified onFebruary 22, 1971, as the exclusive collective-bargainingagent for the employees in the unit. The appropriate unitfound by the Board consisted of all production andmaintenance employees employed by Respondent at itsdistribution center located in Rockford,Michigan; butexcluding truckdnvers, office clerical employees, guards,and supervisors as defined in the Act. The distributioncenter is sometimes referred to herein as the warehouseand as the plant.1.Refusal to bargainIn terms of collective bargaining there were no meaning-ful verbal contacts between the parties. Several times fromFebruary 23, 1971, until the hearing herein in August 1971,inwriting the Union requested Respondent to meet andnegotiatewith it. Respondent never did so. All of thecorrespondence between the parties is-in the record. Noneof Respondent's communications to the Union indicated awillingness to meet with the Union and negotiate with itwith an open mind and an intent to work out with theUnion in good-faith bargaining the wages, hours, andworking conditions of the employees in the appropriateunit. Just the reverse is indicated by the correspondence.Thus, Respondent did not reply to the Union's initialwritten request to bargain dated February 23. Instead, onMarch 17, Respondent wrote the Union that it wasannouncing, effectiveApril 1, changes in its uniformhospital-surgical insurance program that concerned all itsemployees. This letter said,These changed benefits are available to employees intheDistributionCenter and in accordance with ournormal practice would be instituted automatically;however, prior to instituting them in that area, we areadvising you, as representative of the Union, of thechanges and will await word from you before institut-ing them for that group.A copy of the notice is enclosed. If you wish thesechanges instituted for the employees involved at theCenter, would you please advise us accordingly beforeApril 1, 1971.3 In fact, conditions changed and Respondent returned the five checkersto the front about the middle of June Also, Respondent rehired two of the35Of note is that this letter gave the Union the option toaccept or reject changes already decided upon by Respon-dent. This is neither the letter nor the spirit of collectivebargaining as required by the Act.Further, on June 16, Respondent wrote the Union asfollows:As you probably know, we are planning to distributea copy of our wage policy to all of our Scanlon Planemployees during the week of June 21.This policy is planned to include the DistributionCenter employees. However, prior to distributing it tothese employees, we are advising you, as representativeof the union, and will await word from you.A copy of the hourlyrate section isenclosed.Please advise us prior to June 25 if you want thepolicy installed at the Distribution Center.The attached 16 pages included a detailed description ofRespondent's wage plan and how employeesare measuredto fit into it. Here were manyitemsfitfor collectivebargaining, but Respondent presented the Union with onlythe option of accepting or rejecting the entire plan in 9days. The table of contents of this plan included the words,"Effective June 21, 1971." The addendum stated that thiswas Respondent's "first printed policy."The parties stipulated that on about May 20, 1971,Respondent decided it would not recognize the Union asthe validly certified bargaining representative for employ-ees atthe distributioncenter;that this decision remainedintact as of the time of the hearing; and that the Companyhas decided to test the validity of the Union's certification"through proper legal channels."Based on all the above testimony, and the entire record, Iconclude that Respondent has refused, and now refuses, torecognize and bargain with the certified Union of itsemployees in an appropriate unit and that Respondent hasthereby violated and is violatingSection 8(a)(5) and (1) ofthe Act.2.Unilateralchangingof checkersand pickersOn May 3, 1971, without prior notice to and bargainingwith the Union, Respondent unilaterally changed theconditions of work of some checkers, pickers, and packers,in the appropriate unit, and thereby further violatedSection 8(a)(5) and (1) of the Act. The 10 checkers workedin the front part of the warehouse, as did the packers.Respondent moved five of the checkers to the back of thewarehouse to do picking and discharged four pickers whowere working there. The remaining checkers were instruct-ed just to count the number of shoes rather than to make a"total check," as formerly, which meant checking stocknumbers, sizes, and widths, as well as the numbers.Supervisor Downer, upon instructions of General Superin-tendent Powers, also instructed the packers on the shippingdock to count the shoes more carefully to make certainthey were packing the right number. Respondent plannedand expected that this would be a permanent change .3 Thefact that the decision was based on a business judgmentfour pickers 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not justify the bypassing of the certified bargainingrepresentative of the employees.3.Unilateral changing of hours of hi-lo driversOn May 13, 1971, without prior notice to and bargainingwith the Union, Respondent unilaterally changed the workhours of two hi-lo operators from 7 a.m.-3:30 p.m. to 8a.m.-4:30 p in. The hi-lo operators were included in theappropriate unit. The hi-lo operators moved pallets ofshoes with a forklift. At the suggestion of one of theoperatorsRespondent made the change so that palletscould be moved between 3:30 and 4:30 after the regularshift finished for the day at 3:30 and when there would beless confusion on the floor. Although this was a businessjudgment, this fact did not supersede the Act, whichrequired that the matter be bargained with the certifiedUnion. The failure was a further violation of Section8(a)(5) and (1) of the Act.C.Tightening Up after the ElectionDuring the period just after the election, Downer andPratt tightened up on employees under them concerningtheir behavior and concerning some of the plant rules.Downer testified that Respondent was rather lenient abouttalking and that it had no hard and fast rule against it.Uncontradicted, credible testimony showed that right afterthe election Downer told a number of different employeeson separate occasions to go to the back of the warehouse towork and not to talk. Right after the election, Downeraccused an employee, erroneously, of soliciting a girl forthe Union. There was a plant rule against smoking in thebuilding except in the restroom and cafeterias. Oneemployee customarily lit up a cigarette in the plant just ashe was leaving it, and he once "bummed" a light fromPratt in the building. Right after the election, Downer sawthe employee light up in the plant and told him that if heever saw him do it again he would have to give him areprimand.D.Reprimand to Howard Vander MeyIn at least two respects, shortly after the election, certainemployee conduct which was generally condoned suddenlygave rise to punitive action by Respondent. This related tothewritten "reprimand" given Howard Vander Mey onFebruary 2, 1971, and the indefinite suspension givenNancy Winchel on February 8, 1971.Just opposite the timeclock employees punched as theybegan and ended their duties, and about 4-6 feet from it, isa double railing about 3 feet high and 15 feet long, putthere to protect people from being hit by trucks as theycome down a ramp from the mezzanine floor, pulledelectrically by a towline. The railing has been there sincethe distribution center was built in 1966. Since sometime in1968 there have been two signs above it reading "Do notclimb or sit on railing." The towline and trucks on it runonly during working hours. The towline is turned offduring the lunch period from noon to 12:30 p.m.Several employees who were crediblewitnesses testifiedthat despite the signs, it is customary for employees to siton the railing for a few moments before going to work inthe morning and after lunch, while the towline is off. Theysit facing the timeclock with their feet on the lower rail.Arthur Wyman, who by his demeanor impressed me as acredible witness, testified that during the period the signshave been up he has sat upon the railing 100 times and thatno supervisor ever said anything to him about it. He saidthis usually occurs for about 10 minutes before the startingbell in the morning and at noontime. Larry Peterson, acrediblewitness, testified that he has sat on the railingmorning and noontime "just about every day . . . sincethey built the warehouse," and that he has never beenreprimanded for doing so. James Masters, a crediblewitness, testified that although he himself does not sit onthe rail (he was the largest of all of thewitnesses),he sawothers sitting on it every morning until Howard VanderMey received the reprimand that is in issue herein; and henever heard any announcement that the Company wasgoing to enforce the rule. Melvin Weeks, an honest andcredible witness, testified that prior to the election usuallythe same group of three to six people, including Peterson,Vander Mey, and Wyman, gathered at the railing prior towork in the mornings. Weeks testified that the supervisorswho passed between them and the timeclock could nothelp but see those who weresittingon the rail.Weekstestifiedalso,without contradiction, that the morningbefore he testified, just before 7 a.m., Supervisor RoyParrish was sitting on the rail and Weeks reminded himthat he was not supposed to.Howard Vander Mey, who by his demeanor as a witnessimpressed me as a very honest and credible witness, and anarticulate one, credibly testified, in the light of the entirerecord, that every day he has worked in the warehouse(which is ever since the warehouse was built), he has sat onthe railing without reprimand. He testified that those whocome in early in the morning sit on the rail until the start-to-work bell rings "instead of walking around or going inthe cafeteria; we just sit there and some of us get togetherand just talk about what we did the night before and justtalk things over." He credibly testified that the supervisorswalk right by them,sitting there every day, includingSupervisorsOrlie (Bing) Downer and Garry Pratt. Thesupervisors walked between the rail and the timeclock andthey used the lockers behind the timeclock. Vander Meycredibly testified that just before the election of January26, 1971, Downer sat on the railing during one luncheonperiod talking with a number of employees sitting there.They were talking about the notices for the election thenon the company bulletin boards, and about fringe benefitsand seniority rights in the plant.Vander Mey received the written warning from Supervi-sor Downer on February 2, 1971, for sitting on the rail thatday during the luncheon period. This was the onlyreprimand ever given, insofar as the record showed, forsittingon the railing.4 Only Vander Mey received awarning, although both morning and noontime that dayArthur Wyman and Larry Peterson were sitting on the rail4Three years before, in January 1968, Downer had given Vander Mey awritten warningforjumping over the rail WOLVERINE WORLD WIDE,INC.37with him.On that day,for the first time,Vander Mey waswearing two large union buttons,52-1/4 inches in diame-ter, one pinned on each side of the front of his shirt in fullview of anyone who saw the front of him.One button said,"VoteAmalgamated Meat Cutters&Butcher Workmen,AFL-CIO." The othersaid,"I'm For the AmalgamatedMeat Cutters&Butcher Workmen,AFL-CIO."Both werebrightly coloredin red,white and blue colors.NeitherWyman nor Peterson were wearing'union buttons.Supervisor Downer denied that he had ever sat on therailing and denied that he ever saw an employee sitting onthe railing until he saw Vander Mey doing so at noontimeon February2, 1971. SupervisorGarryPratt denied everseeing an employee sitting on the rail priorto February 18,1971 In the light of the overwhelming,credible testimonyofmuch sitting upon the railing mornings and noontimesfor years,I find Downer's and Pratt's denials untrue and anegative reflection upon their credibility.As the conductfor which Vander Mey was reprimandedwas, to Respondent's knowledge,generally engaged in byother employees and generally condoned,as Vander Meywas never reprimanded for sitting on the rail until he woretwo large union buttons while at work although he had, toRespondent'sknowledge,sat upon the rail many timesbefore, and upon the entire record in the case consideredas a whole, I believe and hold that Downer gave VanderMey the written noticeon February2 because he waswearing the two union buttons, in order to discourageunion membership and activities and expression of supportby employees,and in order to limit the Union's bargainingpower in the plant,Respondent thereby violating Section8(a)(3) and(1) of the Act.E.Suspension and Dischargeof NancyWinchelAnotherexample of condoned employee conduct whichsuddenly gave rise to retributive action related to leavingthe back area of the warehouse a few moments early to getup front to the cafeteria at about the time the luncheon bellrang at 12 o'clock.Employees who customarily worked inthe front area, under Orlie(Bing)Downer, ate in the frontcafeteria.When work was slack in the front, Downerwould send some employees to the back,where they weregiven work to do by SupervisorGarryPratt. Between frontand back was a walk of about3-4minutes.Theoverwhelming,credible evidence in the record (althoughPratt incredibly denied it)was that leaving the back earlyfor lunch was fairly common for those who belonged upfront,and that Pratt sees people leave early and saysnothing aboutit.CrediblewitnessesWaller,Wyman,Vander Mey,Peterson,Weeks, and McLain testified to thiseffect.Several testified that Pratt sees employees leaveearly and says nothing about it. Peterson stated that oncequite a while before the election and once after the electionDowner cautioned him not to leave the back early forlunch,which is added proof that the practice exists. Weekstestified that in the fall of 1970 Pratt walked out of theback with him as he left early and said nothing to himabout leaving early.A credible witness who works in theback, Donna McLain, testified that the "front" employeesstillusually leave the back early and walk right by Pratt'sdesk on the way out. Several times after Winchel'ssuspension one Julie Christian left early, and once PrattWalked by her as she was nearing the front. She received noreprimand insofar as the record disclosed.In answer to testimony by several witnesses that evenPratt himself leaves early and goes home for lunch, Pratttestified that he customarily stops off at a certain area onthe way to the front, shortly before noon, and that there "Icheck to make sure that everything is moving smoothlythrough there and that everybody is working." Thiscontradicted his other testimony that he has no set routeformaking his rounds and doing his patrolling. VanderMey credibly testified in rebuttal that he has seen Pratt goup front to the lockers where supervisors keep their things,get his coat, and leave-just before the noon bell rang.Incredibly, in the light of all the credible evidence to thecontrary,Pratt testified thatWinchelwas the firstemployee he has ever seen leave the back area early atlunchtime. By his demeanor and his testimony Pratt didnot seem to me to be an honest and credible witness, and Ido not credit his testimony where it contravenes othercredible testimony.Mrs.Nancy Winchel, aged 19, worked for Respondentfor about 4-1/2 months, mostly up front under SupervisorDowner. She had a bad record for tardiness and absentee-ism until she suffered a 3-day suspensions for lateness onDecember 15, 1970. Thereafter, until her effective dis-charge on February 8, 1971, her attendance was perfect,insofar as the record showed, except for some tardiness,when others were also tardy, because of snow and ice. Byher demeanor Winchel impressed me as a credible witness.On February 8, 1971, another employee pinned one ofthe large union buttons on the front of Winchel's sweats`iirtabove the breast. Insofar as the record showed, thiswas the first time she had worn one of the buttons,although a few others in the front of the warehouse hadworn them. Downer saw the button, as he admitted on thewitness stand. About 10 minutes later, at 10:30 a.m.,7Downer sent Winchel and another girl to the back fortemporary work. Winchel was wearing the union button inthe back. When she was in the back, Winchel was the onlyone of the 25-30 employees working back there who waswearing a union button. Pratt put Winchel and the othergirl to work in Zone 17 where only one other employee wasworking. Zone 17 is the "last zone." While Winchel was inZone 17, a period of not over 1- 1/2 hours, a larger numberthan usual of supervisors went to the back and to Zone 17.Winchel credibly testified that Pratt walked by her in Zone17 at least five or six times and looked at her. SupervisorDowner went by her twice. Others who went into the areaofZone 17 while Winchel was there were SupervisorParrish,who divided supervision in back, geographically,with Pratt, Superintendent Powers, and Robert Gulliverfrom the "front office" who was above Powers. A veryhonest and credible witness, EstherWaller,who wasworking in the back at the time, credibly testified that it5Prior thereto Vander Mey had sometimesworn one union button at7Wmchel testified that it was about 10 30Pratt testified that it was 10work6Winchel remembered it as a week's suspensionor 10 30Downer thought it was earlier 38DECISIONSOF NATIONALLABOR RELATIONS BOARDwas very unusual for Pratt to go back to Zone 17 so much.Waller testified further that she had never before seen allthesemanagement people go into area of Zone 17 in oneday [let alone a portion of one morning]; that "all theactivity dust seemed unusual"; that "there was a lot goingback and forth that day." Joan Heethuis, another honestand credible witness who was working in the back nearPratt's desk, testified that ". . . it was really surprising tome that something like this was actually happening .. . .The deal of how Garry was acting the whole day towardsNancy, and the circumstances building around it . . . . Itwas the first time I had ever seen Garry run around behindracks and stuff to watch people."At about 11:30 that morning the other girl who had goneto the back with Winchel was recalled to the front byDowner.A few minutes before the luncheon bell would ring at 12noon,Winchel left Zone 17 and started walking towardsthe front to talk to Downers before he went to lunch at 12.Winchel, no doubt affected by the visitations, was alsodisturbed that she had not been called to return to thefront.Downer had previously told her, as she understoodit,that if there was work up front on the receiving dockWinchel didn't need to worry about going out back.As Winchel passed near Pratt's desk, he asked her whereshe was going.9 She replied that she was going to talk toBing Downer. Pratt said that she had not been paged.Winchel replied that she knew that, but she wanted to talkwith Downer before he went to lunch. Winchel testifiedthat at this point Pratt said, "O.K." and she walked away.JoanHeethuis,who was very close to them, crediblytestified that Pratt nodded affirmatively and said "O.K."Pratt testified that he did not grant permission. I hold onthe entire record that Winchel and Heethuis honestlybelieved that he did grant permission. Pratt testified thatshe seemed upset, but he made no effort to find out why.As Winchel reached Downer in the front, Downer waspaged by Pratt, who told him over the phone that Winchelhad walked off the job and was coming down to see him.Pratt did not say she was upset. Downer noticed thatWinchel was crying, but he made no effort to discoverwhat was troubling her. Instead, he told her that Pratt saidshe walked off the job. She replied that she didn't walk offthe job, that Downer knew she wouldn't do that, that Pratthad given her permission. Downer did not deny to her thathe knew that.Winchel then returned the union pin to the person whohad pinned it on her, stating that it had gotten her into toomuch trouble so he could have it.Shortly after 12:30 that noon Winchel was sent to theconference room, where she found Pratt. The latteraccused her of walking off the job and she denied it. Shetold him he had given her permission to leave and hedenied it. He had a written warning notice for her which heasked her to sign and which she refused to sign. At about8Employees who worked primarily in front considered Downer theirsupervisor, although they took orders from Pratt when they worked in theback The company rules invited employees to speak up to their supervisorif they had any "questions or problems" Superintendent Powers testifiedthat he showed Downer a copy of Winchel's discharge letter "because shewas Bing's employee and he was directly responsible for her "9Pratt testified he stopped her because as she passed she threw a paperthis time Downer arrived. Winchel asked "if it was becauseof the union pin that this was happening . . . because theirattitudesweren't very good towards me . . . they wereusually pretty nice to me." Pratt and Downer both deniedseeing the union button, although as a witness before meDowner admitted seeing the union button on Winchel thatmorning. Pratt suspended Winchel indefinitely.Shortly afterWinchel left the back to go to the front dustbefore lunch, Pratt called Superintendent Powers and toldhim Winchel had left her duty station without permission.Powers testified that he instructed Pratt to "find out whatthe problem is and take the corrective action." Pratt neverfound out what Winchel's problem was before suspendingher.Nor did Powers nor Pratt nor Downer ever askWinchel what her problem was before Powers sent her aletterdischarging her, effective February 9. Before dis-charging her Powers talked to both Pratt and Downer, butit did not occur to any of them to inquire into why Winchelwanted to see Downer before lunch. Nor did it occur toPowers to ask her this when, with his permission, Wincheltalked with him shortly after her suspension by Pratt onFebruary 8 and before her "discharge." Respondent hadcaught Wmchel in a technical violation of its rule againstleaving a work station before the bell rings, and it was notinterested in going behind this and finding out whatmotivated the employee to do this.Pratt testified he decided to give Winchel a writtenwarning notice before checking her file, and that afterchecking her file that noontime and finding the earlierwarnings he decided to suspend her. The notice he gaveher, however, referred only to the current incident and didnot refer to her earlier history.i° Incredibly, Pratt testifiedthat he did not consider that her earlier 3-day suspensionwas insufficient punishment.Pratt testified that he went to Zone 17 so often whenWinchel was there because she stopped for a conversationwith another employee on her way to Zone 17, which hebroke up by telling her to get to work; so he went to Zone17 to see if she was working. There was no evidence thatWinchel was doing any talking in Zone 17 or doinganything to attract so many visitations by Pratt and othersupervisors, except that she was wearing the only umonbutton in the back of the warehouse.Incredibly,Pratt testified he didn't notice whetherWinchel was wearing a union button. The large button wasin plain sight, was seen by numerous witnesses, and Prattcouldn't possibly have failed to see it.Further Facts and ConclusionsThe Union won theelectionof January 26, 1971, bythree votes.ii During the preelection period of January andthe postelectionmonth of Februarynoneof the 25-30employees who regularly worked in the back of thewarehouse wore a union button, although quite a few inon his deskWhen confrontedwith his pretrial affidavit which said she"placed" the paper on his desk,Pratt replied that "she placeditby throwingit on my desk "ioThis was the only writtenwarning Pratt has given anemployee forleaving earlyiiThe tally of ballots showed that of 75ballots cast, 38 were cast for theUnion, 2 were cast for another union, and 35were cast againstany union WOLVERINE WORLD WIDE, INC.39the front wore them. Winchel's intrusion of the unionbutton into the back area, which in Respondent's mindreasonably was free of the taint of unionism, caused her tobe treated severely by Pratt when he caught her, as hethought, in the technical violation of a rule, which rule hadbeen honored by "front" people in the "back" more in itsbreach than in its enforcement. Thereupon he treated herseverely and Downer did not help her, although both hadtheretoforbeen "pretty nice" to her. Pratt in effectdischarged her although he called it an indefinite suspen-sion.The record contains no evidence that any of the threesupervisors directly involved, Pratt, Downer, and Powers,had any thought of ever recalling her. Pratt's writtenreason for the suspension related only to the incident ofthatday.The following day Superintendent Powersdischarged her, citing as the reasons "excessive absentee-ism and tardiness, and leaving your work area before thebell rings." Superintendent Powers' inclusion of her earlierrecord, which had been penalized and corrected by her 3-day suspension some 7-1/2 weeks before, showed thatPowers realized the weakness of Pratt's asserted reason forthe suspension and was reaching for more reasons to makeher termination final. The only credible reason revealed bythe record as to why Powers did this was to make anexample of her and to keep the Union from intruding intothe back area of the warehouse. Thus I conclude that thereal reason for the actions by both Pratt and Powers was tochill unionism in the "back," to prevent the Union fromgrowing in strength in the warehouse, and to keep theUnion as weak as possible in the event Respondentdecided to negotiate with it. Thus, upon all the credibleevidence considered as a whole, I conclude and hold thatby the suspension and discharge of Winchel Respondentdiscriminated against her because of her union activitiesand in order to discourage membership and activity in theUnion, thereby violating Section 8(a)(3) and (1) of the Act.F.Reprimand to Christine PowellOn February 18, 1971, an employee, Christine Powell,crawled through the rails near the timeclock duringworking hours. Downer saw her do it-and told Pratt, hersupervisor, about it. Pratt gave her a written warning forclimbing "over" the rail. The rule of the sign was "Do notclimb or sit on railing." Incredibly, Pratt testified thatnever before this had he seen anybody sitting on the rail orclimbing "over" the rail although he had seen peopleleaning against it.Powell testified without contradiction that both beforeand after her reprimand she saw Downer jump over therail; and that at least 20 times in the 2 years she has workedin the plant she has seen people climbing through the rails.Insofar as the record showed no previous warnings hadbeen issued for this offense. In the light of the antiunionmotivation disclosed in the Vander Mey and Winchelreprimands, as concluded above, I conclude on the entirerecord that the tightening up on employee behavior andsome rules, shown in section C above, and the Powellreprimand, also had an antiunion motivation. I concludethat Pratt gave Powell the reprimand, although Powell wasnot shown to have been a supporter of the Union, as a partof an effort to chill unionism and limit the Union'sbargaining power in the plant after the election byclamping down on employee behavior and by enforcingrules which had theretofore not been customarily enforced.By reprimanding Powell under these circumstances and forthese reasons Respondent further violated Section 8(a)(3)and (1) of the Act.G.Giving Impression of SurveillanceAt one of its Big Rapids plants in about mid-January1971Respondent's supervisor,Dale L. Durfee, told anemployee thatRespondent'semploymentmanager,CharlesRobinson, was asking Respondent's foremen toindicate to him the feelings of the company employeesunder their supervision with regard to unionization. TheGeneralCounsel alleged that this statement from asupervisor to the employee indicated to employees thatRespondent was engaging in surveillance of the employees'union activities.The foremen were being asked byRobinson for information they could have obtained fromvolunteered statements from employees, from rumors andgossip in the plant, and from statements overheard withoutdesign,.Therefore I conclude that the statement did notunequivocably give the impression that Respondent wasengaging in surveillance, and I conclude that Respondentdid not, by the statement, violate Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Wolverine World Wide,Inc. is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Meat Cutters and Butcher WorkmenofNorth America, AFL-CIO,isa labor organizationwithin,themeaning of Section' 2(5) of the Act.3.By refusing to recognize and bargainwith, and byunilaterally changing hours and conditions of work ofemployees within the appropriate unit,Respondent hasviolated and is violating Section 8(a)(5) and(1) of the Act.4.By reprimanding Howard VanderMey and bysuspending and dischargingNancyWinchel,because oftheir unionactivity, therebydiscouraging membership andactivityin theUnion,Respondent has violated and isviolating Section 8(a)(3) and(1) of the Act.5.By reprimandingChristinePowell as a part ofenforcing,to chill unionism and limit the bargaining powerof the certifiedUnion,a rule customarily not enforced,Respondent discouraged membership and activity in theUnionand violated Section 8(a)(3) and(1) of the Act.6.Theaforesaid labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.REMEDYInorder to effectuate the policies of the Act, Irecommend the customary broad cease-and-desist orderand the affirmative relief conventionally ordered in casesof this nature, where Respondent's unfair labor practiceswere of a character which struck at the roots of employeerights safeguarded by the Act.To remedy the suspension and discharge of NancyWinchel Respondent will be required to offer Winchelimmediate and full reinstatement to her former job, or if 40DECISIONSOF NATIONALLABOR RELATIONS BOARDthat job no longer exists, to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and to pay her backpay (less net interimearnings)computed on a quarterly basis, plus interest at 6percent perannum,as prescribed in F.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962), from the date of thesuspension, February 8, 1971, to the date when Respon-dent offers her reinstatement.To remedy the unlawful reprimands to Howard VanderMey and Christine Powell Respondent will be required toremove the reprimands from their respective files and allcompany records, and to write Vander Mey and Powell,individually, that their reprimands have been removedfrom their files and all company records.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record considered as a whole, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 12ORDERRespondent, Wolverine World Wide, Inc., of Rockford,Michigan, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain with the Union astheexclusive representative of the employees in theappropriate unit.(b)Unilaterally changing employees'wages,hours, orworking conditions,without negotiating the proposedchanges in good faith with the Union.(c)Discriminatorily reprimanding, suspending, anddischarging employees because of their union activity inorder to discourage membership in the Union.(d)Reprimanding employees as a part of enforcing, tochill unionism and limit the Union's bargaining power, arule customarily not enforced.(e) In any other manner interfering with, restraining, orcoercing its employees in theexerciseof their rights underSection 7 of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Offer to Nancy Winchel immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and pay herbackpay in the manner prescribed in the portion of theTrial Examiner's Decision entitled "Remedy" for any lossof earnings suffered by reason of the discriminationagainsther.(b)NotifyNancy Winchel if presently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amountof backpaydue under theterms of this recommended Order.(d)Remove from the files of Howard Vander Mey andChristine Powell and all company records the reprimandsat issue herein,and advise these two employees in writing,individually,that their reprimands have been removedfrom their files and all company records.(e)Upon request,recognize and bargain collectively ingood faith with Amalgamated Meat Cutters and ButcherWorkmenof North America, AFL-CIO,as the exclusiverepresentativeof all its employees in the followingappropriate unit,and embody in a signed agreement anyunderstanding reached:All productionand maintenance employees employedby the Companyat its Distribution Center in Rock-ford,Michigan,but excluding truckdrivers,officeclerical employees,guards and supervisors as defined inthe Act.(f)Post at its distribution center in Rockford, Michigan,copiesof the attached notice marked"Appendix." 13Copies of said notice,on forms providedby theRegionalDirector for Region 7 after being duly signed by Respon-dent'sauthorized representative, shall be posted by itimmediately upon receipt thereof,and be maintained by itfor 60 consecutivedaysthereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or coveredby anyother material.(g)Notify said Regional Director,in writing,within 20daysfrom the receipt of this Decision,what steps havebeen takento complyherewith.1412 In the event no exceptions are filed as provided by Section102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommendedOrderherein shall,as provided insSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemedwaived forall purposes13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, thewords in the notice reading "Posted byOrder of the National LaborRelations Board" shall read"Posted pursuantto a Judgmentof the UnitedStates Court of Appeals enforcing an Order ofthe National LaborRelations Board "14 In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled,this provision shall be modified to read-"Notify theRegionalDirector forRegion 7, in writing, within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protection WOLVERINE WORLD WIDE, INC.41To refrain from any or all of these things.WE WILL offer to Nancy Winchel immediate and fullreinstatement to her former job or, if that job no longerexists, to a substantially equivalent job without preju-dice to her seniority and other rights and privilegespreviously enjoyed.WE WILL pay Nancy Winchel backpay for any lossof pay she may have suffered as a result of ourdiscrimination against her.WE WILL notify Nancy Winchel if presently servingin the Armed Forces of the United States of her right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.WE WILL remove from Howard Vander Mey's fileand all company records the warning notice given himon February 2, 1971.WE WILL remove from Christine Powell's file and allcompany records the warning notice given her onFebruary 18, 1971.WE WILL, upon its request, recognize and bargain ingood faith with Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, asthe exclusive bargaining representative of all theemployees in the appropriate unit, and put into writingand sign any agreement reached as a result of the good-faithbargaining.The appropriate unit consists of:Allproductionandmaintenance employeesemployed by the Company at its DistributionCenter in Rockford, Michigan, but excludingtruckdrivers, official clerical employees, guardsand supervisors as defined in the Act.WE WILL NOT refuse to recognize the Union as theexclusive bargaining representative of the employees inthe appropriate unit.WE WILL NOT unilaterally change employees' wages,hours, or working conditions, without negotiating theproposed changes in good faith with the Union.WE WILL NOTdiscriminatorily reprimand,suspend,or discharge employees because of their union activityin order to discourage membership in the'Union.WE WILL NOTreprimand employees as a part ofenforcing,to chill unionism and limit the Umon'sbargaining power,a rule customarily not enforced.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations,to join or assist Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO, orany other labor organization,to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activity,except tothe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment,as authorized inSection 8(a)(3) of the Act,as amended.All our employeesare free to become,or to refrain frombecoming,members of any labor organization.DatedByWOLVERINE WORLDWIDE, INC.(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan 48226, Tele-phone 313-226-3200.